Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 1 of 24 PageID# 222




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION




     Ascentech Pty Ltd as Trustee for The Smith
           Family Trust

                               Plaintiff,                  Civil Action No.:
                                                           l:19-cv-00100-LMB-IDD




     Ascora GmbH


                               Defendant.




                           REVISED FINAL CONSENT JUDGMENT


            Plaintiff Ascentech Pty Ltd as Trustee for the Smith Family Trust("Plaintiff) and

     Defendant Ascora GmbH ((Defendant"), having resolved the disputed matters in issue

     between them, consent to entry ofFinal Judgment in this action as follows:

                                       FINDINGS OF FACT


             1.     On October 2,2013, Plaintifffiled U.S. Trademark Application Serial No.

      86/080,318 to register the mark ASCORA,and U.S. Trademark Application Serial No.

     86/080,319 to register the mark ASCORA & Design, both for various software programs.

            2.      On May 6,2014, Defendant filed with the Trademark Trial and Appeal

     Board (the "Board") a Notice of Opposition to registration of said marks of Plaintiff,

     claiming a likelihood of confusion with Defendant's common law mark ASCORA for

     various software products.

            3.      While said opposition was pending before the Board, Plaintiff filed a

     motion to amend its applications to limit the identifications of goods in its two
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 2 of 24 PageID# 223
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 3 of 24 PageID# 224
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 4 of 24 PageID# 225
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 5 of 24 PageID# 226
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 6 of 24 PageID# 227
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 7 of 24 PageID# 228
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 8 of 24 PageID# 229
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 9 of 24 PageID# 230
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 10 of 24 PageID# 231
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 11 of 24 PageID# 232
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 12 of 24 PageID# 233
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 13 of 24 PageID# 234
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 14 of 24 PageID# 235
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 15 of 24 PageID# 236
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 16 of 24 PageID# 237
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 17 of 24 PageID# 238
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 18 of 24 PageID# 239
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 19 of 24 PageID# 240
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 20 of 24 PageID# 241
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 21 of 24 PageID# 242
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 22 of 24 PageID# 243
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 23 of 24 PageID# 244
Case 1:19-cv-00100-LMB-IDD Document 29 Filed 02/14/20 Page 24 of 24 PageID# 245
